 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT TACOMA

 4
     HILARIO ORTIZ-CALDERON,                         CASE NO. C19-CV-5010 BHS
 5
                             Petitioner,                         (15-CR-5133 BHS)
            v.
 6
                                                     ORDER DENYING PETITIONER’S
     UNITED STATES OF AMERICA,                       MOTION TO VACATE, SET
 7
                                                     ASIDE, OR CORRECT SENTENCE
                             Respondent.
 8

 9

10

11

12

13

14
            This matter comes before the Court on Petitioner Hilario Ortiz-Calderon’s
15
     (“Petitioner”) motion to vacate, set aside, or correct his 2017 judgment and sentence
16
     pursuant to 28 U.S.C. § 2255. Dkt. 1. The Court has considered the pleadings filed in
17
     support of and in opposition to the motion and the remainder of the file and hereby denies
18
     the motion for the reasons stated herein.
19
                 I.   RELEVANT FACTUAL & PROCEDURAL BACKGROUND
20
            In 2015 Petitioner was charged by a three-count indictment with possession of
21
     methamphetamine with intent to distribute, felon in possession of a firearm, and unlawful
22


     ORDER - 1
 1   re-entry after deportation. United States v. Ortiz-Calderon, No. CR 15-5133BHS (“CR”),

 2   Dkt. 12. Petitioner pled guilty to the felon in possession and unlawful re-entry charges,

 3   id. Dkts. 51, 52, 91, 92, but proceeded to a bench trial on the methamphetamine charge,

 4   id. Dkts. 99, 100, 102, 121. Before trial, Petitioner moved to suppress firearms and

 5   methamphetamine seized from a search of his house and statements he made to law

 6   enforcement. Id., Dkt. 35. Regarding suppression of the contraband, Petitioner argued

 7   that neither he nor his wife, Sandra Mercado (“Mercado”), voluntarily consented to the

 8   search of their home and its outbuildings. Id. Petitioner and Mercado had each signed

 9   written consent to search forms around the time of Petitioner’s arrest. Id. Petitioner

10   alleged that their consent to search was not valid because neither he nor Mercado spoke

11   English, they had only given consent because the officers threatened to remove their

12   disabled children if they did not consent, and they did not understand their right to refuse

13   consent. Id. Regarding suppression of his statements, Petitioner argued that officers

14   questioned him after his arrest but before advising him of his Miranda rights. Id.

15          The Court held an evidentiary hearing on Petitioner’s motion to suppress. Id., Dkt.

16   53. The Court heard testimony from several officers present during Petitioner’s arrest and

17   the search of his home. Neither Petitioner nor Mercado testified. Relevant to the instant

18   motion, Petitioner contends that attorney Sarah J. Perez (“Perez”), who represented

19   Petitioner on the motion to suppress and at trial, failed to investigate Mercado’s version

20   of events including her English comprehension and failed to call her as a witness at the

21

22


     ORDER - 2
 1   hearing. 1 Dkt. 2 at 6. Petitioner asserts that Mercado would have provided testimony that

 2   conflicted with the officers’ testimony regarding her consent to search or lack thereof. Id.

 3          At the end of the suppression hearing, the Court found that Petitioner and Mercado

 4   had voluntarily consented to a search of their house, including the garage. Id., Dkt. 56.

 5   The Court further found that Petitioner was not questioned before he was read his

 6   Miranda rights in Spanish, that Petitioner had knowingly, intelligently and voluntarily

 7   waived those rights, and therefore his statements were admissible. Id.

 8          Petitioner proceeded to a bench trial on the methamphetamine charge. Id., Dkts.

 9   99, 100, 102, 121. After trial, the undersigned convicted Petitioner of possession of

10   methamphetamine with intent to distribute. Id., Dkt. 121. The Court sentenced Petitioner

11   to a total sentence of 132 months. 2

12          Petitioner appealed the denial of his motion to suppress to the Ninth Circuit. Dkt. 1

13   at 2. The Circuit affirmed the undersigned’s ruling in its entirety in a memorandum

14   disposition. United States v. Ortiz-Calderon, 739 F. App’x 402, 403 (9th Cir. 2018). On

15   December 24, 2018, Petitioner mailed, and thus filed, 3 a motion to vacate, set aside, or

16
            1
17            After trial, the Court granted Petitioner’s motion to discharge Perez. CR Dkts. 126, 129.
     Assistant Federal Public Defenders John Carpenter and Colin Fieman were appointed, but the
18   Court also granted Petitioner’s motion to discharge them. Id., Dkts. 130, 134. The Court then
     appointed attorney Zenon P. Olbertz and denied Petitioner’s subsequent motion to discharge him.
19   Id., Dkts. 144, 146. Olbertz withdrew after sentencing, id., Dkts. 157, 158, and the Court
     appointed another attorney to represent Petitioner on appeal, id., Dkt. 162.
            2
20            The Court ordered the sentence to run concurrently to the sentence it imposed on
     revocation of Petitioner’s supervised release. See United States v. Calderon, No. CR 08-
21   5312BHS, Dkt 54.
            3
              Rule 3(d) of the Rules Governing Section 2255 Cases for the United States District
22   Courts (prisoner pleading filed upon mailing).



     ORDER - 3
 1   reduce sentence pursuant to 28 U.S.C. § 2255, Dkt. 1, and a statement of facts and legal

 2   authorities in support of the motion, Dkt. 2. On April 5, 2019, Respondent United States

 3   of America (“the Government”) responded. Dkt. 8. On April 24, 2019, Petitioner replied.

 4   Dkt. 14. On April 26, 2019, the Government filed a declaration from Perez. Dkt. 13

 5   (“Perez Decl.”). On May 6, 2019, Petitioner surreplied. Dkt. 16. 4

 6                                         II. DISCUSSION

 7          Petitioner asserts a claim of ineffective assistance of counsel based on two legal

 8   theories alleging inadequate investigation. Dkt. 1. First, Petitioner contends that Perez

 9   failed to investigate key facts and witnesses he alleges would have supported his lack of

10   consent theory on the motion to suppress. Id. at 4. Second, Petitioner contends Perez

11   failed to investigate his predicate offenses, specifically (1) an underlying criminal

12   conviction that formed the basis for count two, felon in possession of a firearm, and (2)

13   an order of removal that formed the basis for count three, unlawful re-entry. Id. at 4–5.

14   Petitioner asks the Court to vacate his conviction and sentence on all three counts. Id. at

15   12.

16   A.     Legal Standards

17          1.      28 U.S.C. § 2255

18          Under § 2255, the Court may grant relief to a federal prisoner who challenges the

19   imposition or length of his incarceration on the ground that: (1) the sentence was imposed

20
            4
               Petitioner’s motion for leave to file a surreply is granted. Petitioner deposited his reply
21   in the prison mail system two days before the Government filed Perez’s declaration. Dkts. 13,
     14. Consequently, Petitioner did not receive an adequate opportunity to address the declaration in
22   reply.



     ORDER - 4
 1   in violation of the Constitution or laws of the United States; (2) the Court was without

 2   jurisdiction to impose such sentence; (3) the sentence was in excess of the maximum

 3   authorized by law; or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C.

 4   § 2255(a).

 5          A prisoner filing a claim under § 2255 is entitled to an evidentiary hearing

 6   “[u]nless the motion and the files and records of the case conclusively show that the

 7   prisoner is entitled to no relief.” Id. § 2255(b). The Ninth Circuit has characterized this

 8   standard as requiring an evidentiary hearing when “the movant has made specific factual

 9   allegations that, if true, state a claim on which relief could be granted.” United States v.

10   Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (citing United States v. Schaflander, 743

11   F.2d 714, 717 (9th Cir. 1984)).

12          2.     Ineffective Assistance of Counsel

13          The Sixth Amendment guarantees a criminal defendant the right to effective

14   assistance of counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). The Court

15   evaluates ineffective assistance of counsel claims under the two-prong test set forth in

16   Strickland. To prevail under Strickland, a defendant must prove (1) that his counsel’s

17   performance was deficient and (2) that this deficient performance was prejudicial. Id.

18          With respect to Strickland’s performance requirement, “the defendant must show

19   that counsel’s representation fell below an objective standard of reasonableness” in light

20   of all the circumstances of the case. Id. at 688. Reasonableness is measured “under

21   prevailing professional norms.” Id. Judicial scrutiny of counsel’s performance is highly

22   deferential, and the Court must apply a “strong presumption that counsel’s conduct falls


     ORDER - 5
 1   within the “wide range of reasonable professional assistance.” Id. at 689. With respect to

 2   Strickland’s prejudice requirement, “the defendant must show that there is a reasonable

 3   probability that, but for counsel’s unprofessional errors, the result of the proceeding

 4   would have been different.” Id. at 694. A “reasonable probability” is “a probability

 5   sufficient to undermine confidence in the outcome.” Id.

 6   B.     Application to § 2255 Motion

 7          Petitioner alleges that Perez violated his Sixth Amendment right to effective

 8   assistance of counsel based on her alleged failure to investigate multiple aspects of his

 9   case. Dkts. 1, 2, 14, 16. The Sixth Amendment imposes a duty on counsel to make

10   reasonable investigations or to make reasonable decisions that render particular

11   investigations unnecessary. Strickland, 466 U.S. at 691. “[A] particular decision not to

12   investigate must be directly assessed for reasonableness in all the circumstances, applying

13   a heavy measure of deference to counsel’s judgments.” Id. at 691. In the absence of a

14   strategic reason not to investigate, an attorney’s failure to conduct a reasonable

15   investigation may constitute deficient performance. Rios v. Rocha, 299 F.3d 796, 805

16   (9th Cir. 2002).

17          Petitioner alleges that Perez failed to investigate his version of events concerning

18   the search and failed to investigate the validity of his predicate conviction and order of

19   removal. Dkts. 1, 2, 14, 16. The Court addresses each of Petitioner’s theories in turn.

20          1.     Failure to Investigate: Motion to Suppress

21          Petitioner first contends that Perez was ineffective because she failed to interview

22   Mercado before the evidentiary hearing on the motion to suppress. Dkt. 1 at 4. Petitioner



     ORDER - 6
 1   asserts that Perez had a duty to independently investigate Mercado’s version of events

 2   concerning the search and her alleged lack of English language fluency. Id.; see also Dkt.

 3   2 at 6–9. Petitioner argues that Mercado’s testimony would have supported his theory that

 4   neither he nor Mercado provided voluntary consent to search.

 5          Through an unsworn declaration, Mercado states she would have testified that the

 6   consent she provided was not voluntary because (1) she did not understand English well

 7   enough to provide consent, (2) she felt pressured by the agents to sign the consent form,

 8   and (3) the agents represented that the consent form she did sign only encompassed a car,

 9   not her home and/or its outbuildings. Dkt. 2 at 19. Regarding prejudice, Petitioner alleges

10   that the Court would have granted his motion to suppress had Perez interviewed

11   Mercado, learned these facts, and called her as a witness at the hearing. Dkt. 14 at 4. 5

12          The Government argues that Perez made a reasonable, strategic choice to not call

13   Mercado after learning that she had previously stated under penalty of perjury that she

14   was fluent in English. Dkt. 8 at 8. Prior to the hearing on the motion to suppress, the

15   Government provided Perez with a form from Mercado’s immigration file where

16   Mercado had sworn she was fluent in English. Dkt. 8-1 at 7 ¶ 23. 6 The Government

17   argues that after it provided Perez with this sworn statement, it was reasonable for her to

18
            5
               Petitioner also alleges that Mercado “was threatened by the officers that she would go to
19   jail and loose [sic] their children—including their two blind daughter [sic]—if she did not
     consent to the search of their home,” but this allegation does not appear in Mercado’s own
20   declaration. Compare Dkt. 16 at 3 with Dkt. 2 at 19. Thus, to the extent Petitioner incorporates
     this allegation in his declaration, the Court finds it conclusory and declines to consider it. James
21   v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations which are not supported by a
     statement of specific facts do not warrant habeas relief.”).
            6
22              CM/ECF pagination used throughout.



     ORDER - 7
 1   decide not to call Mercado. Dkt. 8 at 8. The Government also contends that Perez cannot

 2   be found deficient based on her decision not to suborn perjury. Id. (citing Nix v.

 3   Whiteside, 475 U.S. 157, 171 (1986) (holding right to effective counsel not violated when

 4   attorney refused to present defendant’s suggested perjured testimony)). Finally, the

 5   Government asserts that Perez’s decision not to interview Mercado is excused by the fact

 6   that Mercado could no longer be called to testify on Petitioner’s behalf. Dkt. 8 at 9.

 7          The Court concludes that Perez’s decision not to interview Mercado or call her as

 8   a witness, after learning about her prior sworn statement, falls within the wide range of

 9   reasonable professional judgment that is acceptable under Strickland. Perez’s choice to

10   discontinue investigation was based on evidence that Mercado had sworn under penalty

11   of perjury that she was fluent in English. At the hearing, the main goal of Mercado’s

12   testimony was to challenge the veracity of the version of events concerning the search as

13   presented by law enforcement, and thus, her usefulness as a witness hinged on this

14   Court’s ability to credit her testimony. Perez made the choice to discard Mercado as a

15   witness, declining to interview her, only after Perez viewed evidence demonstrating

16   Mercado would have to commit perjury in order to testify favorably for Petitioner. The

17   Court is not persuaded that Perez was acting outside the bounds of acceptable

18   performance when, in lieu of presenting a witness who would have promptly been

19   impeached on a key issue by prior sworn testimony, she decided to reformulate the

20   defense and instead attack the Government’s position through cross examination.

21          It may well have been prudent for Perez to interview Mercado. However, based on

22   her reasonable assumption that the Court would not credit Mercado’s testimony in light


     ORDER - 8
 1   of the sworn statement, Perez’s choice not to interview her further can be considered a

 2   matter of strategy. Perez Decl. ¶ 6. “[S]trategic choices made after less than complete

 3   investigation are reasonable precisely to the extent that reasonable professional

 4   judgments support the limitations on investigation.” Strickland, 466 U.S. at 690–91; see

 5   also Rios, 299 F.3d at 806 (decision to forego a defense as a matter of strategy or tactic

 6   must be based on reasoned assumptions) (citations omitted). Said another way, it would

 7   be illogical to find Perez deficient because she declined to interview a witness who if put

 8   on the stand would testify contrary to, and thus be impeached by, the witness’s prior

 9   sworn statement concerning the key issue of the motion. Moreover, Perez was concerned

10   about introducing evidence through Mercado that would have aided the Government’s

11   theory that she spoke English well enough to provide voluntary consent to search. Perez

12   Decl. ¶ 6. Unlike the attorney in Rios, who made a choice to abandon a defense after

13   interviewing only one of more than fifteen eyewitnesses to his client’s alleged

14   commission of a homicide, 299 F.3d at 805–06, Perez based her decision about how to

15   approach Petitioner’s suppression hearing based on documentary evidence rejecting the

16   core premise of his eyewitness’s testimony—that she did not understand English. It is of

17   no matter that the evidence fatal to Mercado’s testimony was produced by the

18   Government and not discovered by Perez through an “independent” investigation. The

19   information was submitted by Mercado herself, and the Government was simply in a

20   better position to access it and turn it over. On this record, Petitioner has failed to

21   establish deficient performance.

22


     ORDER - 9
 1          Petitioner also fails to show prejudice regarding Perez’s failure to interview

 2   Mercado. Petitioner suggests that if Perez had done so, she would have learned that

 3   Mercado’s immigration form was prepared by someone else. Yet Mercado signed the

 4   immigration form under penalty of perjury and, in doing so, certified under oath that the

 5   responses on the form were true and correct. Dkt. 8-1 at 15, 16. Thus, it would not have

 6   mattered that someone else prepared the form for her. In other words, she still would be

 7   required to testify inconsistently with her prior statement that she was fluent in English at

 8   the hearing. This testimony would have damaged Mercado’s credibility on the key issue

 9   before the Court and may have weakened Petitioner’s position on the motion. Further, the

10   Government points to other evidence in the record, such as the testimony of an agent with

11   personal knowledge of Mercado’s English comprehension, which the Court agrees would

12   make unlikely any finding crediting Mercado’s testimony over that of the testifying law

13   enforcement officers. Dkt. 8 at 9 (citing CR, Dkt. 112 at 30, 38, 47, 103–04, 132–34,

14   172–74). Consequently, even if Perez interviewed Mercado and called her to testify,

15   Petitioner has not demonstrated with reasonable probability that the outcome of the

16   proceeding would have been different—i.e., that the Court would have suppressed the

17   methamphetamine and firearms seized from his house. Accordingly, Petitioner fails to

18   demonstrate prejudice on this issue.

19          In sum, the Court denies Petitioner’s claim of ineffective assistance based on

20   Perez’s failure to investigate and interview Mercado concerning the search. To the extent

21   Petitioner asserts that Perez performed deficiently by failing to call him to testify to the

22   lack of consent theory at the hearing, Dkt. 2 at 6–9, Petitioner is presumed to have


     ORDER - 10
 1   assented to this decision, United States v. Joelson, 7 F.3d 174, 177 (9th Cir. 1993) (citing

 2   United States v. Edwards, 897 F.2d 445, 446–47 (9th Cir. 1990)). Moreover, because the

 3   record reveals that Petitioner did not insist on testifying, speak to the Court, or discharge

 4   Perez, see id. (citation omitted), he waived his right to testify by conduct. Thus, Petitioner

 5   fails to show deficient performance regarding Perez’s failure to call him as a witness.

 6          Regarding prejudice, Petitioner also fails to establish that the outcome of the

 7   hearing would have been different even if Perez had called him to testify. At the hearing,

 8   the Government introduced two exhibits demonstrating that Petitioner spoke and

 9   understood English, as well as testimony from at least three law enforcement officers

10   indicating the same. CR, Dkt. 112. Given this evidence, Petitioner has not established that

11   the Court would have credited his testimony over the other evidence introduced by the

12   Government. Petitioner thus fails to show with reasonable probability that the Court

13   would have granted his motion even if Perez called him as a witness at the hearing.

14   Therefore, to the extent Petitioner asserts a claim against Perez on this basis, the motion

15   is denied.

16          2.     Failure to Investigate: Predicate Conviction & Removal Order

17          Petitioner next contends that his guilty pleas on counts two and three were

18   involuntary because Perez failed to investigate his predicate criminal conviction and

19   order of removal, which he asserts are each constitutionally infirm. Dkt 1 at 5. “[A]

20   defendant who pleads guilty upon the advice of counsel may only attack the voluntary

21   and intelligent character of the guilty plea by showing that the advice he received from

22   counsel” constituted ineffective assistance—that is, that the advice constituted deficient


     ORDER - 11
 1   performance and prejudiced the defense. Hill v. Lockhart, 474 U.S. 52, 56 (1985). “In the

 2   context of a plea, a petitioner satisfies the prejudice prong of the Strickland test where

 3   ‘there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

 4   guilty and would have insisted on going to trial.”’ Smith v. Mahoney, 611 F.3d 978, 986

 5   (9th Cir. 2010) (quoting Hill, 474 U.S. at 59).

 6                 a.     Predicate Criminal Conviction

 7          In 2009 Petitioner was convicted of possession of methamphetamine with intent to

 8   distribute (“the 2009 conviction”) following his plea of guilty to that charge. CR 08-

 9   5312BHS, Dkt. 54. When Petitioner was arrested in the instant case, the 2009 conviction

10   became the predicate offense for the felon in possession of a firearm charge (count two)

11   that Petitioner now challenges through the instant motion. Relying on Padilla v.

12   Kentucky, 559 U.S. 356 (2010) (“Padilla”), Petitioner contends that his prior counsel

13   rendered ineffective assistance by failing to provide competent immigration advice

14   regarding the 2009 conviction. Specifically, Petitioner alleges that prior counsel failed to

15   advise him that pleading guilty to a felony drug offense would result in his near certain

16   deportation. Petitioner ties this alleged deficiency to Perez’s performance on the instant

17   conviction by asserting that she failed to undertake reasonable investigation into the 2009

18   conviction and, had she done so, she would have discovered its alleged infirmity based on

19   prior counsel’s allegedly deficient advice.

20          On this issue, Petitioner’s claim against Perez fails because the Supreme Court has

21   held that Padilla is a new rule of criminal procedure not retroactively applicable on

22   collateral attack. Chaidez v. United States, 568 U.S. 342, 353 (2013) (“Chaidez”). Thus,


     ORDER - 12
 1   even if Petitioner’s prior counsel did perform deficiently in connection with his 2009

 2   conviction, Petitioner cannot rely on this rule because his 2009 conviction became final

 3   prior to the date the Supreme Court issued Padilla.

 4          A conviction that is not appealed becomes final 14 days after the court enters a

 5   judgment on the conviction. United States v. Schwartz, 274 F.3d 1220, 1223 (9th Cir.

 6   2001). In this case, Petitioner’s 2009 conviction became final on March 9, 2009, which is

 7   14 days after the Court entered judgment on the matter. CR 08-5312BHS, Dkt. 54.

 8   Padilla was decided on March 31, 2010. 559 U.S. at 356. Because relief as to Petitioner’s

 9   2009 conviction is not retroactively available under Padilla and Chaidez, Petitioner fails

10   to demonstrate ineffective assistance and prejudice as to his 2017 conviction on this

11   claim, even if his allegations regarding Perez’s failure to investigate are assumed true.

12          Additionally, even if Petitioner sought to apply the benefit of Padilla to his 2009

13   conviction, through narrow exceptions potentially available to federal prisoners as left

14   open in Chaidez, see 568 U.S. 342 n.16, he would have needed to timely file a post-

15   conviction motion seeking such relief as to the 2009 conviction. Petitioner did not file

16   such a motion. No. CR 08-5312BHS. Therefore, for all the foregoing reasons, the Court

17   denies Petitioner’s motion on this issue.

18                 b.     Predicate Order of Removal

19          Petitioner’s 2009 conviction resulted in his deportation from the United States.

20   Dkt. 2 at 10–13. When Petitioner was arrested, and thus found inside the United States in

21   2015, this prior deportation formed the basis for count three: unlawful re-entry in

22   violation of 8 U.S.C. § 1326.


     ORDER - 13
 1          To convict Petitioner of unlawful re-entry under § 1326, “the government must

 2   prove that [Petitioner] left the United States under order of exclusion, deportation, or

 3   removal, and then illegally reentered.” United States v. Martinez, 786 F.3d 1227, 1230

 4   (9th Cir. 2015) (quoting United States v. Alvarado-Pineda, 774 F.3d 1198, 1201 (9th Cir.

 5   2014)). “A noncitizen charged with illegal reentry therefore has a Fifth Amendment right

 6   to collaterally attack his removal order because the removal order serves as a predicate

 7   element of his conviction . . . . ” Id. (quoting Alvarado-Pineda, 774 F.3d at 1201)

 8   (citations and internal quotation marks omitted).

 9          In light of his right to collaterally attack his removal order in his criminal

10   proceeding, Petitioner contends that Perez failed to reasonably investigate the

11   circumstances of his prior deportation. Petitioner asserts that had Perez done so, she

12   would have found that he was deprived of due process in his removal proceeding and he

13   would not have pled guilty to unlawful re-entry. Dkt. 2 at 10. At minimum, Petitioner

14   asserts Perez should have examined his removal proceedings for defects. Id.

15          The Government argues that Petitioner’s claim fails for three reasons: first, he fails

16   to provide evidence supporting the assertion that Perez did not investigate his underlying

17   removal order, second, he fails “to meet the legal requirements for a successful collateral

18   attack,” and third, the record belies “his allegation that he was deprived of due process in

19   his deportation proceedings . . . .” Dkt. 8 at 5, 11–15. The Court disagrees with the

20   Government’s first reason because Petitioner’s claim that Perez failed to investigate his

21   removal proceedings is supported by some evidence. Petitioner filed a statement of facts

22   asserting that Perez failed to investigate the circumstances of his removal proceedings.


     ORDER - 14
 1   Dkt. 2 at 10–13. Although the Court acknowledges that this allegation is somewhat

 2   conclusory, Perez responded to Petitioner’s other claims in detail, yet her declaration is

 3   noticeably silent regarding her investigation, or lack thereof, into Petitioner’s removal

 4   proceedings. See Perez Decl. Perez’s failure to respond to Petitioner’s specific allegation

 5   indicates that it may have merit. Thus, at minimum, Petitioner relies on more than a “bare

 6   assertion” regarding Perez’s investigation into his removal proceeding. Therefore, the

 7   Court does not find Petitioner’s allegations on this issue too conclusory for consideration.

 8          However, the Court agrees that the second and third reasons provided by the

 9   Government are dispositive. First, even if Perez did fail to investigate his removal

10   proceedings, Petitioner has not shown that a collateral attack on his order of removal

11   would succeed. To mount a successful collateral attack on an order of removal, Petitioner

12   must demonstrate that “(1) he has exhausted any administrative remedies that may have

13   been available to seek relief from the order; (2) the deportation proceedings at which the

14   order was issued improperly deprived him of the opportunity for judicial review; and (3)

15   the entry of the order was fundamentally unfair.” United States v. Ochoa, 861 F.3d 1010,

16   1014–15 (9th Cir. 2017) (citing 8 U.S.C. § 1326(d)). “An underlying order is

17   fundamentally unfair if (1) a defendant’s due process rights were violated by defects in

18   his underlying deportation proceeding, and (2) he suffered prejudice as a result of the

19   defects.” Martinez, 786 F.3d at 1230 (quoting Alvarado-Pineda, 774 F.3d at 1201)

20   (citation and internal quotation marks omitted). In this case, Petitioner fails to meet even

21   the first element because he has not shown that he exhausted the administrative remedies

22   applicable to removal proceedings. Indeed, and despite his allegation to the contrary, the


     ORDER - 15
 1   record shows that Petitioner unequivocally waived his right to appeal at his deportation

 2   proceeding. Dkt. 8-1 at 44–45. “[A]n alien is barred from collaterally attacking the

 3   validity of an underlying deportation order if he validly waived the right to appeal that

 4   order during the deportation proceedings.” United States v. Reyes-Bonilla, 671 F.3d 1036,

 5   1043 (9th Cir. 2012) (citing United States v. Gonzalez, 429 F.3d 1252, 1256 (9th Cir.

 6   2005)). Although Petitioner asserts that the immigration judge failed to advise him of

 7   potential relief under 8 U.S.C. § 1182(h), he fails to plead sufficient facts explaining his

 8   eligibility for that relief and thus fails to establish that a due process violation excusing

 9   him from the exhaustion requirement occurred. See United States v. Guzman-Ibarez, 792

10   F.3d 1094, 1100 (9th Cir. 2015). Having otherwise validly waived his ability to challenge

11   his removal order, Petitioner fails to demonstrate with reasonable probability that a

12   collateral attack on the order would succeed. Therefore, Petitioner fails to make a

13   showing of prejudice on this issue.

14          Second, the Court agrees with the Government that Petitioner’s factual allegations

15   concerning his removal proceedings are unsupported by the record of those proceedings.

16   Dkt. 8-1 at 40–46. Accordingly, the Court denies Petitioner’s motion on the issue of

17   Perez’s alleged failure to investigate his predicate order of removal.

18   C.     Evidentiary Hearing

19          Courts should hold a hearing on a § 2255 motion unless the motion, files, and

20   underlying records of the case “conclusively show” that the petitioner is not entitled to

21   relief. 28 U.S.C. § 2255(b). For the same reasons that the Court denies the motion, the

22   Court concludes that an evidentiary hearing is not required because Petitioner has not


     ORDER - 16
 1   stated a claim of ineffective assistance of counsel under any legal theory as conclusively

 2   shown on the records before the Court.

 3   D.     Certificate of Appealability

 4          A petitioner seeking post-conviction relief under § 2255 may appeal a district

 5   court's dismissal of his federal habeas petition only after obtaining a certificate of

 6   appealability (COA) from a district or circuit judge. A COA may issue only where a

 7   petitioner has made “a substantial showing of the denial of a constitutional right.” See 28

 8   U.S.C. § 2253(c)(2). A petitioner satisfies this standard “by demonstrating that jurists of

 9   reason could disagree with the district court’s resolution of his constitutional claims or

10   that jurists could conclude the issues presented are adequate to deserve encouragement to

11   proceed further.” Miller–El v. Cockrell, 537 U.S. 322, 327 (2003). The Court concludes

12   that Petitioner is not entitled to a COA with respect to any of his asserted claims.

13                                          III. ORDER

14          Therefore, it is hereby ORDERED that Petitioner’s motion to vacate, set aside, or

15   correct sentence, Dkt. 1, is DENIED.

16          The Clerk shall enter JUDGMENT and close this case.

17          Dated this 30th day of January, 2019.

18

19

20
                                                ABENJAMIN H. SETTLE
                                                 United States District Judge

21

22


     ORDER - 17
